Case 1:18-cv-00681-RJL Document 165-9 Filed 03/13/20 Page 1 of 14




         Exhibit 8
      Case 1:18-cv-00681-RJL Document 165-9 Filed 03/13/20 Page 2 of 14




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

AARON RICH
                             Plaintiff,                    Civil Action No . I: 18-cv-00681 -RJL

V.                                                         Hon. Richard J. Leon

EDWARD BUTOWSKY,                                           DEFENDANT EDWARD
MATTHEW COUCH, and                                         BUTOWSKY'S NOTICE OF
AMERICA FIRST MEDIA,                                       INTENT TO SERVE
                                                           THIRD-PARTY SUBPOENA
                                                           DUCES TECUM AND AD
                                                           TESTIFICANDUM

                             Defendants.


       TO PLAINTIFF:

       PLEASE TAKE NOTICE, that pursuant to Rule 45 of the Federal Rules of Civi l

Procedure, Defendant Edward Butowsky intends to serve a third-pa11y subpoena duces tecum

and ad testificandum on Seymour Hersh.

       The subpoena is attached to this Notice.

Dated: December 19, 20 19
       New York, NY
                                            QUA INTON LAW, PLLC
                                            By: Eden P. Ouainton
                                            Eden P. Quainton
                                            100 1 Avenue of the A me ri cas, I l th Floor
                                            New York, NY 10018
                                            Telephone: (2 12) 8 13 - 8389
                                            Facs imile: (2 12) 813 - 8390
                                            equainton@gma il .com
                                            Attorneys for Defendant Edward Butowsky

To:    Joshua Ri ley
       Meryl C. Governski
       BOlES SCHILLER FLEXNER LLP
       140 1 New York Ave, N.C
       Washington, DC 2005
       jri ley(@,fsn ip.corn
Case 1:18-cv-00681-RJL Document 165-9 Filed 03/13/20 Page 3 of 14




 mgovernski<@bsfl i p.com
 Attorneys for PlaintiffAaron Rich

 Micahel J. Gottlieb
 Samue l Hall
 WILLKIE FARR & GALLAGHER LLP
 1875 K. Street, N.W.
 Washington, D.C. 20006
 mgottl ieb(@,wi I lkie.co m
 shall @gmail.com
 Attorneys for PlaintiffAaron Rich




                                     2
                Case 1:18-cv-00681-RJL Document 165-9 Filed 03/13/20 Page 4 of 14

 AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                                 District of Columbia

                             Aaron Rich                                        )
                                Plaintiff                                      )
                                   V.                                          )       Civil Action No.     18-cv-0681 (RJL)
                     Edward Butowsky et al.                                    )
                                                                               )
                               Defendant                                       )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                              Seymour Hersh
                                                   3214 Newark Street NW, Washington D.C. 20008
                                                        (Name ofperson to whom this subpoena is directed)

       fiTestimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
 those set forth in an attachment:



  Place:                                                                                Date and Time:
            Wilder & Baptiste, 1150 Connecticut Avenue, Suite 315,
            N.W. Washington D.C. 20036                                                                    01/10/2020 9:30 am

            The deposition will be recorded by this method:                   Audio visual recording and court reporter.

       fi Production:     You, or your representatives, must also bring with you to the deposition the following documents,
            electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
            material: Information set forth on the Subpoena Addendum attached hereto.




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date: __12_!_19_/2_0_1_9_
                                   CLERK OF COURT


                                            Signature of Clerk or Deputy Clerk                                 Attorney's signature

The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)                           Edward Butowsky

- - - - - - - - - - - - - - - - - - - - - - - - - - , who issues or requests this subpoena, are:
Eden P. Quainton, 1001 Avenue oftheAmelicas, 11th Fl., New York, NY 10018, equainton@gmail.com

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 1:18-cv-00681-RJL Document 165-9 Filed 03/13/20 Page 5 of 14

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 18-cv-0681 (RJL)

                                                    PROOF OF SERVICE
                     (This section should not be fded with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, ifar,y)
on (date)

            0 I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or
         -----------------------                                                                 -------
            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                      for travel and $                       for services, for a total of$      0.00
                      --------                                          -------                                           -------


            I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server's signature



                                                                                          Printed name and title




                                                                                            Server's address

Additional information regarding attempted service, etc.:
                Case 1:18-cv-00681-RJL Document 165-9 Filed 03/13/20 Page 6 of 14


 AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
 (c) Place of Compliance.                                                               (i) disclosing a trade secret or other confidential research, development,
                                                                                  or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    (ii) disclosing an unretained expert's opinion or infonnation that does
person to attend a trial, hearing, or deposition only as follows:                 not describe specific occurrences in dispute and results from the expert>s
   (A) within 100 miles of where the person resides, is employed, or              study that was not requested by a party.
regularly transacts business in person; or                                           (C) Specifying Conditions as an Alternative. In the circwnstances
   (B) within the state where the person resides, is employed, or regularly       described in Rule 4S(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                       mqdifying a subpoena, order appearance or production under specified
      (i) is a party or a party's officer; or                                     conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial              (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                          otherwise met without undue hardship; and
                                                                                       (ii) ensures that the subpoenaed person will be reasonably compensated.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or             (e) Duties in Responding to a Subpoena.
tangible things at a place within I 00 miles of where the person resides, is
employed, or regularly transacts business in person; and                            (1) Producing Doe11ments or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                    procedures apply to producing documents or electronically stored
                                                                                  information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                          (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the on:limny course of business or
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney            must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps            (B) Fonn for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the              If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must            information, the person responding must produce it in a fonn or fonns in
enforce this duty and impose an appropriate sanction---which may include          which it is ordinarily maintained or in a reasonably usable fonn or forms.
lost earnings and reasonable attorney's fees--on a party or attorney who             (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                  person responding need not produce the same electronically stored
                                                                                  information in more than one fonn.
  (2) Command to Produce Materials or Permit Inspection.                             (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required A person commanded to produce                      responding need not provide discovery of eJectronically stored information
documents, electronically stored information. or tangible things, or to           from sources that the person identifies as not reasonably accessible because
pennit the inspection of premises, need not appear in person at the place of      of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,        order, the person responding must show that the infonnation is not
hearing, or trial.                                                                reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible            made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated      requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or           26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises-or to
producing electronically stored infonnation in the form or fonns requested.       (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for           (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,      wider a claim that it is privileged or subject to protection as trial~preparation
the following rules apply:                                                        material must
     (i) At any time, on notice to the commanded person, the serving party             (i) expressly make the claim; and
may move the court for the district where compliance is required for an                (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                        tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the       privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party's officer from       (B) Information Produced If infonnation produced in response to a
significant expense resulting from compliance.                                    subpoena is subject to a claim of privilege or of protection as
                                                                                  trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                            that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the cowt for the district where            infonnation and any copies it has; must not use or disclose the infonnation
compliance is required must quash or modify a subpoena that:                      until the claim is resolved; must take reasonable steps to retrieve the
                                                                                  information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a detennination of the claim. The person who
specified in Rule 4S(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, ifno      resolved.
exception o.r waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted To protect a pel"SOn subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena. the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena ifit requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                  subpoena or an order related to it

                                        For access to subpoena materials, sec Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 1:18-cv-00681-RJL Document 165-9 Filed 03/13/20 Page 7 of 14




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

AARON RICH
                               Plaintiff,                    Civil Action No. l:18-cv-00681-RJL

V.                                                           Hon. Richard J. Leon

EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                               Defendants.


                                   SUBPOENA ADDENDUM

The subpoena commands the production of the items or things listed below. Each individual

Request for Documents (collectively the "Requests"), shall be read and interpreted in accordance

with the definitions and instructions identified below.

                                   GENERAL DEFINITIONS

Plaintiff incorporates by reference all the instructions, definitions, and rules contained in the

Federal Rules of Civil Procedure and for purposes of this Subpoena, the following definitions shall

apply:

I. Unless words or terms have been given a specific definition herein, each word or term used

herein shall be given its usual and customary dictionary definition.

2. The terms defined herein should be construed broadly to the fullest extent of their meaning in

a good faith effort to comply with the Federal Rules of Civil Procedure.

3. "Communication" means, in addition to its customary and usual meaning, every contact of any

nature, whether documentary, electronic, written or oral, formal or informal, at any time or place

and under any circumstances whatsoever whereby information of any nature is transmitted or

transferred by any means, including, but not limited to letters, memoranda, reports, emails, text
      Case 1:18-cv-00681-RJL Document 165-9 Filed 03/13/20 Page 8 of 14




messages, instant messages, Social Media, telegrams, invoices, telephone conversations,

voicemail messages, audio recordings, face-to-face meetings and conversations, or any other form

of communication, and any Document relating to such contact, including, but not limited to,

correspondence, memoranda, notes or logs of telephone conversations, e-mail, electronic chats,

text messages, instant messages, direct or private messages, correspondence in "meet ups" or chat

rooms, and all other correspondence on Social Media. Without limiting the foregoing in any

manner, commenting as well as any act of expression that is not directed at a specific person, or

otherwise may not be intended to provoke a response (such as a Social Media posting, "likes,"

"shares," or any other form of reacting to another's use of Social Media), are forms of

communication.

4. The term ''relating to" means "concerning," "referring to," "describing," "evidencing," or

''constituting."

5. "Document" or "Documents" means documents broadly defined in Rule 34 of the Federal

Rules of Civil Procedure and includes (i) papers of all kinds, including, but not limited to, originals

and copies, however made, of letters, memoranda, hand-written notes, notebooks, work-pads,

messages, agreements, rough drafts, drawings, sketches, pictures, posters, pamphlets, publications,

news articles, advertisements, sales literature, brochures, announcements, bills, receipts, credit

card statements, and (ii) non-paper information of all kinds, including, but not limited to, any

computer generated or electronic data such as digital videos, digital photographs, audio recordings,

podcasts, Internet files (including "bookmarks" and browser history), online articles and

publications, website content, electronic mail (e-mail), electronic chats, instant messages, text

messages, uploads, posts, status updates, comments, "likes", "shares", direct messages, all Social

Media activity, or any other use of ephemeral communications services or Social Media, and (iii)
      Case 1:18-cv-00681-RJL Document 165-9 Filed 03/13/20 Page 9 of 14




any other writings, records, or tangible objects produced or reproduced mechanically, electrically,

electronically, photographically, or chemically. Without limiting the foregoing in any way, every

Communication is also a Document.

6. The term "Electronically Stored Information" or "ESI" is defined to be synonymous in

meaning and equal in scope to the usage of "electronically stored information" in Fed. R. Civ.

34(a)(l )(A). "ESI" includes data on all servers, including IP addresses, MAC 3 addresses, archived

data, deleted data, and legacy data, as well as data on removable electronic media and in any other

location where documents relevant to the Requests may be found.

7. "Social Media" means any forum, website, application, or other platform on which persons

can create, transmit, share, communicate, or comment upon any information, ideas, or opinions,

or otherwise engage in social networking, including, but not limited to: Twitter, Gab, Me We,

Periscope, Facebook, Discord, Reddit, Imgur, SnapChat, Instagram, Google+, 4chan, Schan,

Tumblr, Youtube, Linkedin, Flikr, Reddit, Quora, Disquis, Slack, Whisper, Yik Yak, Medium,

WordPress, and instant messaging services such as Signal, WhatsApp, Facebook Messenger,

Hangouts, Skype, Line, KakaoTalk, Telegram, and CyberDust. Without limiting the foregoing in

any manner, and by way of example only, the following are examples of Social Media activity:

uploading, posting, commenting, reacting (e.g., "liking" a post), sharing, and communicating on

comment sections of Social Media.



                                  SPECIFIC DEFINITIONS

I. Aaron Rich refers to "Aaron Nathan Rich," the plaintiff in the above-captioned litigation.

2. "Seth Rich" refers to Seth Conrad Rich, the brother of the plaintiff in the above captioned

litigation.
    Case 1:18-cv-00681-RJL Document 165-9 Filed 03/13/20 Page 10 of 14




3. "Joel Rich" refers to the father of Seth Rich.

4. "Mary Rich" refers to the mother of Seth Rich.

5. "You," "Your," or "Yours" refers to Seymour Hersh, and includes all of Your agents,

representatives, or other persons, organizations, or others acting or purporting to act on Your

behalf, or under Your control.



                                        INSTRUCTIONS

Plaintiff incorporates by reference all the instructions, definitions, and rules contained in the

Federal Rules of Civil Procedure and for purposes of this Subpoena, the following instructions

shall apply:

A. Your responses to the following Requests shall be based on all knowledge and information

(whether or not hearsay or admissible) in Your possession, custody, or control.

B. Produce all responsive documents in Your possession, custody, or control, regardless of

whether such documents are possessed directly by You or persons or entities under Your control.

C. Produce each responsive document in its entirety including with all attachments or other

matters affixed thereto. Documents attached to each other should not be separated.

D. Any alteration of a responsive document, including any marginal notes, handwritten notes,

underlining, date stamps, received stamps, endorsed or filed stamps, drafts, revisions,

modifications, and other versions of a document, is a responsive document in its own right and

must be produced.

E. If no responsive documents exist for a specific Request, specifically state that no responsive

documents exist.
     Case 1:18-cv-00681-RJL Document 165-9 Filed 03/13/20 Page 11 of 14




F. Certify that Your production is complete and correct in accordance with specifications of the

attached Certification that Response is Complete and Correct form provided as Exhibit A.

G. If any otherwise responsive document was, but is no longer, in existence or in Your possession,

custody, or control, identify the type of information contained in the document, its current or last

known custodian, the location/address of such document, and the identity of all persons having

knowledge or who had knowledge of the document, and also describe in full the circumstances

surrounding its disposition from Your possession or control.

H. If You object to production in response to a specific request, You shall state with particularity

the basis for all objections with respect to such request. You shall respond to any and all portions

of any request that do not fall within the scope of Your objection.

I.   Whether or not You object, You must preserve all Documents and Communications relevant

to the above-captioned matter, including all Documents and Communications responsive to the

Requests.

J. Pursuant to Rule 45(e) of the Federal Rules of Civil Procedure, documents shall be produced

either (a) as they are kept in the usual course of business (in which case they shall be produced in

such fashion as to identify the department, branch, or office in whose possession it was located

and, where applicable, the natural person in whose possession it was found or the server or central

file in which it was found, and the address of each document's custodian(s)), or (b) segregated as

responsive to a specific Request enumerated in the Request, with such specific Request identified.

K. All Documents produced in electronic form shall include related metadata. Produce in TIFF or

native format (i.e., Word documents as .DOC or .DOCX files, Outlook emails as .PST files, Excel

spreadsheets as .XLS or .XLSX files, Adobe PDF documents as .PDF files). For all forms of ES!,

ensure that ES! is provided in unencrypted form and free of password protection.
    Case 1:18-cv-00681-RJL Document 165-9 Filed 03/13/20 Page 12 of 14




L. In the event any Document or Communication is withheld on the basis of the attorney-client

privilege, work product doctrine, or any other right of non-disclosure on any other basis, You shall

produce a privilege log.



                             DOCUMENTS TO BE PRODUCED

       I.      All Documents and Communications referring or relating to any of Seth Rich,

Aaron Rich, Joel Rich, or Mary Rich.

       2.      All Documents and Communications referring or relating to any report of the

Federal Bureau oflnvestigation (the "FBI") or any other federal agency, or any agent or employee

of the FBI or such other federal agency, referring or relating to the hacking or leaking of emails

and related documents from the DNC to Wikileaks in the course of 2016.
    Case 1:18-cv-00681-RJL Document 165-9 Filed 03/13/20 Page 13 of 14




                                 EXHIBIT A
           CERTIFICATION THAT RESPONSE IS CORRECT AND COMPLETE

I, __________________ , certify as follows:



I. The enclosed production of Documents and Communications were prepared and assembled

under my personal supervision;

2. The Documents and Communications contained in this production to the Subpoena are

authentic, genuine and what they purport to be;

3. Attached is a true and accurate record of all persons who prepared and assembled any

productions and responses to the Subpoena, all persons under whose personal supervision the

preparation and assembly of productions and responses to the Subpoena occurred, and all persons

able competently to testify: (a) that such productions and responses are complete and correct to

the best of such person's knowledge and belief; and (b) that any Documents produced are authentic,

genuine and what they purport to be; and

4. Attached is a true and accurate statement of those requests under the Subpoena as to which no

responsive Documents were located in the course of the aforementioned search.

Signature: ______________ Date: _________

Printed Name: ____________

Address,      e-mail      and       telephone       number:· - - - - - - - - - - - - - -
    Case 1:18-cv-00681-RJL Document 165-9 Filed 03/13/20 Page 14 of 14




                                CERTIFICATE OF SERVICE

        I, EDEN P. QUAINTON, hereby certify that on this 19th day of December 2019, a copy
of the documents entitled:

       Notice of Intent to Serve Third Party Subpoena Duces Tecum and Ad Testificandum
       Subpoena
       Subpoena Addendum

Were served via electronic document transfer to the following parties.

Joshua Riley
Meryl C. Governski
BOIES SCHILLER FLEXNER LLP
1401 New York Ave, N.C
Washington, DC 2005
jri ley@,fsfl ip.corn
rngove rnsk i0)bs n ip.co rn

Micahel J. Gottlieb
Samuel Hall
WILLKIE FARR & GALLAGHER LLP
1875 K. Street, N.W.
Washington, D.C. 20006
rngottl ieb@wi Ilkie.corn
shall@will kie.co111




                                                     Isl Eden Ouainton
                                                     EDEN P. QUAfNTON, ESQ.

                                                     I 00 I A venue of the Americas, I Ith Floor
                                                     New York, New York I 0018
                                                     Telephone: (2 12) 813-8389
                                                     equainton!al,grnai I.corn
